DETAILED ACTION
This action is in response to the application filed 12/9/2021.
Claims 26-45 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 12, 14, and 20 of U.S. Patent No. 11,225,824. Although the claims at issue are not identical, they are not patentably distinct from each other because as may be seen in the chart below, claim 1 of ‘824 teaches each limitation of instant claim 26, where the instant third element corresponds to the fourth element of ‘824.





Instant claim 26				Claim 1 of ‘824
A control panel for controlling operation of a piece of loading dock equipment at a loading dock, the control panel comprising:
A control panel for controlling operation of loading dock equipment at a loading dock, the loading dock equipment including at least a first piece of loading dock equipment and a second piece of loading dock equipment, wherein the control panel comprises:
a display screen configured to sequentially display a first control element and then, after user interaction with the first control element, display a second control element,
a display screen configured to sequentially display a first control element and then, after user interaction with the first control element, display a second control element and a third control element,
wherein the user interaction with the first control element causes activation of a first function of the piece of loading dock equipment and causes the display screen to display the second control element in the absence of the first control element,
wherein the user interaction with the first control element causes activation of a first function of the first piece of loading dock equipment and causes the display screen to concurrently display the second and third control elements in the absence of the first control element,
wherein the second control element is operable to control the display screen, and wherein user interaction with the second control element causes the display screen to display a third control element in the absence of the first and second control elements,
wherein user interaction with the second control element causes activation of the second piece of loading dock equipment, wherein the third control element is operable to control the display screen and user interaction with the third control element causes the display screen to display a fourth control element in the absence of the second control element, 

and wherein user interaction with the third control element is operable to control a second function of the piece of loading dock equipment different than the first function.

and wherein user interaction with the fourth control element is operable to control a second function of the first piece of loading dock equipment



Instant claim 29 is taught by claim 5 of ‘824.
Instant claim 32 is taught by claim 4 of ‘824.
Instant claim 33 is taught by claim 12 of ‘824 in a manner similar to that of instant claim 26 as described above.
Instant claim 41 is taught by claim 20 of ‘824 in a manner similar to that of instant claim 26 as described above.
Instant claim 42 is taught by claim 14 of ‘824.

Claims 27, 28, 30, 31, 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘824 in view of Reynard et al. (US 6,975,226), hereinafter Reynard. 

Regarding claim 27, ‘824 teaches the panel of instant claim 26 as described above.  However, ‘824 does not teach of automatic activation of a second piece of equipment after a first is completed.  Reynard teaches in column 8, lines 44-51 that in response to a user pressing button 72, a door is opened and, upon completion, loading light 28 is automatically turned on.
It would have been obvious to one of ordinary skill in the art at the time the application was made to have modified the equipment activation of ‘824 with the two part automatic activation of Reynard.  One of ordinary skill would have been motivated to have made such modification because both ‘824 and Reynard are directed to the display and control of loading dock equipment.

Regarding claim 28, modified ‘824 teaches the panel of instant claim 27 as described above.  Reynard further teaches in column 9, lines 13-18, while equipment may be operated in an automatic fashion, an “override” control may be presented which is interpreted as a second function different from the first.

Regarding claim 30, modified ‘824 teaches the panel of instant claim 27 as described above.  Reynard further teaches in column 7, lines 56-67, a barrier gate 31 is automatically raised when a vehicle restraint has secured a truck.

Regarding claim 31, modified ‘824 teaches the panel of instant claim 27 as described above.  Reynard further teaches in column 10, lines 8-27, an automatic door may be opened automatically after a vehicle restraint has been fully secured.  As Reynard teaches in column 10, lines 28-47, the sequence may then be operated in reverse.

Regarding instant claims 34 and 35, modified ‘824 teaches the system of instant claim 33 as described above.  The remaining limitations of instant claims 34 and 35 are substantially similar to those of instant claims 27 and 28 and are rejected using the same reasoning.

Regarding instant claim 36, modified ‘824 teaches the system of instant claim 34 as described above. Reynard teaches in column 10, lines 8-27, an automatic door may be opened automatically after a vehicle restraint has been fully secured and only after a hook is properly engaged.  As seen in Fig. 1, restraint 20 is located below door 18.

Regarding instant claim 37, modified ‘824 teaches the system of instant claim 36 as described above.  Claim 1 of ‘824 teaches that controls may be displayed in the absence of others.  Reynard teaches in column 10, lines 8-27, an automatic door may be opened automatically after a vehicle restraint has been fully secured.  As Reynard teaches in column 10, lines 28-47, the sequence may then be operated in reverse.
Regarding instant claim 38, modified ‘824 teaches the system of instant claim 37 as described above.  Reynard further teaches in column 10, lines 8-27, a user selection may engage a restraint.  As Reynard teaches in column 10, lines 28-47, the sequence may then be operated in reverse.  

Regarding instant claim 39, modified ‘824 teaches the system of instant claim 34 as described above.  As Reynard teaches in column 10, lines 8-28, after successful restraint of a vehicle and a door is opened, a control to operate the dock leveler is enabled.

Regarding instant claim 40, modified ‘824 teaches the system of instant claim 34 as described above.  As Reynard teaches in column 7, lines 56-67, a barrier gate 31 is automatically raised when a vehicle restraint has secured a truck.

Regarding instant claim 43 and 44, ‘824 teaches the method of claim 41 as described above.  The remaining limitations of instant claims 43 and 44 are substantially similar to those of instant claims 27 and 36 respectively, and are rejected using the same reasoning.

Regarding instant claim 45, modified ‘824 teaches the method of instant claim 44 as described above.  Reynard teaches in column 10, lines 8-27, an automatic door may be opened automatically after a vehicle restraint has been fully secured.  As Reynard teaches in column 10, lines 28-47, the sequence may then be operated in reverse.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-41 and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynard, in view of Cheung et al. (US 2005/0050438), hereinafter Cheung.

As per claim 26, Reynard teaches the following:
a control panel for controlling operation of a piece of loading dock equipment at a loading dock, (see Fig. 4), the control panel comprising: 
a display screen, (see Fig. 4), configured to 
sequentially display a first control element and then, after user interaction with the first control element, display a second control element.  As Reynard shows in Fig. 4, various sequences of controls are presented, such as “engage” 81 and “open” 83”, 
wherein the user interaction with the first control element causes activation of a first function of the piece of loading dock equipment.  As Reynard shows in Fig. 4, a first control element may be that of opening a door with setting 83, and 
causes the display screen to display the second control element in the absence of the first control element,
 wherein the second control element is operable to control the display screen.  As Reynard further shows in Fig. 4, and corresponding column 6, lines 1-17, status indicator lights change to reflect the status of different equipment, i.e., the control elements move the equipment and “control the display”, and 
wherein user interaction with the second control element causes the display screen to display a third control element in the absence of the first and second control elements, and wherein user interaction with the third control element is operable to control a second function of the piece of loading dock equipment different than the first function.  Reynord shows in Fig. 4 of various controls which operate a single piece of equipment in two different functions, such as opening a door and closing the door.  Reynard teaches in column 10, lines 28-47, the process may be reversed, operating all dock equipment in an opposite direction, e.g., closing doors, lowering barriers, etc.
While Reynard teaches of displaying the various loading dock controls, Reynard does not explicitly teach of displaying the controls in the absence of other controls.  In a similar field of endeavor, Cheung teaches of a method of displaying controls on a user interface (see abstract).  Cheung further teaches in the abstract that user selection of a control determines a next page (control) presented in a hierarchical fashion, i.e. in a sequence.  Furthermore, as may be seen in Fig. 1, and corresponding paragraph [0004], a current control is presented in the absence of previous or next controls, such as controls 128 and 130 of Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controls of Reynard with the single control sequence display of Cheung.  One of ordinary skill would have been motivated to have made such modification because as Cheung teaches in paragraph [0002], “wizard” type interfaces were well known in the art at the time as being useful in guiding a user in completing a task.  Furthermore, Reynard shows a clear desire for guiding the user through a proper sequence in column 1, lines 25-30.

	Regarding claim 27, modified Reynard teaches the panel of claim 26 as described above.  Reynard further teaches the following:
the piece of loading dock equipment is a first piece of loading dock equipment, and wherein the user interaction with the first control element automatically causes activation of a first function of a second piece of loading dock equipment after completion of the first function of the first piece of loading dock equipment.  Reynard teaches the operation of multiple pieces of equipment through single control activations in column 8, lines 44-51, where in response to a user pressing button 72, a door is opened and, upon completion, loading light 28 is automatically turned on.

Regarding claim 28, modified Reynard teaches the panel of claim 27 as described above.  Reynard further teaches the following:
the user interaction with the second control element automatically causes activation of a second function of the second piece of loading dock equipment different than the first function of the second piece of loading dock equipment prior to the display screen displaying the third control element.  As Reynard teaches in column 9, lines 13-18, while equipment may be operated in an automatic fashion, an “override” control may be presented which is interpreted as a second function different from the first.

Regarding claim 29, modified Reynard teaches the panel of claim 27 as described above.  Reynard further teaches the following:
the second piece of loading dock equipment is interlocked with the first piece of loading dock equipment, such that the second piece of loading dock equipment cannot be activated until the first piece of loading dock equipment has been activated.  As Reynard teaches in column 11, lines 35-45, overrides MAY be used.  Therefore, overrides may not be used as well.  As no override would be present, the second piece of equipment would only be activated in an automatic response to the first piece being activated.  Further see column 9, lines 47-67.

Regarding claim 30, modified Reynard teaches the panel of claim 27 as described above.  Reynard further teaches the following:
the first piece of loading dock equipment is a vehicle restraint, and wherein the second piece of loading dock equipment is an inflatable shelter, a loading dock door, a loading light, an air curtain, a dock leveler, or a safety gate.  As Reynard teaches in column 7, lines 56-67, a barrier gate 31 is automatically raised when a vehicle restraint has secured a truck.

Regarding claim 31, modified Reynard teaches the panel of claim 27 as described above.  Reynard further teaches the following:
the first piece of loading dock equipment is a vehicle restraint, the second piece of loading dock equipment is a loading dock door, the first function of the vehicle restraint engages a vehicle with the vehicle restraint and the second function of the vehicle restraint disengages the vehicle from the vehicle restraint, and the first function of the loading dock door opens the loading dock door.  As Reynard teaches in column 10, lines 8-27, an automatic door may be opened automatically after a vehicle restraint has been fully secured.  As Reynard teaches in column 10, lines 28-47, the sequence may then be operated in reverse.

Regarding claim 32, modified Reynard teaches the panel of claim 26 as described above.  Reynard further teaches the following:
the display screen is configured to display an inoperative representation of the third control element while the first control element is displayed.  As Reynard teaches in column9, lines 47-67, proper conditions must be achieved before a controller is enabled.  Therefore, controls may be presented, but not enabled, i.e., inoperative.

As per claim 33, Reynard teaches the following:
a system for controlling operation of loading dock equipment at a loading dock, (see abstract).
However, Reynard does not expliciatly teach of elements of a computing system.  Cheung teaches the following:
the system comprising: 
a display screen, (see Fig. 10, 920); 
a processor operably connectable to the display screen, (see Fig. 10, 904); and 
a computer-readable medium containing instructions, (see Fig. 10, 1004).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the system of Reynard with the computing components of Cheung.  One of ordinary skill would have been motivated to have made such modifications because a processor, display, and memory were well known at the time as being fundamental to a computer.
	The remaining limitations of claim 33 are substantially similar to those of claim 26 and are rejected using the same reasoning.

	Regarding claims 34 and 35, modified Reynard teaches the system of claim 33 as described above.  The remaining limitations of claims 34 and 35 are substantially similar to those of claims 27 and 28 and are rejected using the same reasoning.

 	Regarding claim 36, modified Reynard teaches the system of claim 34.  Reynard further teaches the following:
the first piece of loading dock equipment is a vehicle restraint and the second piece of loading dock equipment is a loading dock door, and wherein the system further comprises: the vehicle restraint, wherein the vehicle restraint is operably connected to the processor, and wherein the first control element is selectable by the user to cause the vehicle restraint to engage with a vehicle parked at the loading dock; the loading dock door, wherein the loading dock door is operably connected to the processor and positioned above the vehicle restraint, and wherein the loading dock door automatically opens after the processor receives a signal from the vehicle restraint indicating that the vehicle has been properly engaged by the vehicle restraint.  As Reynard teaches in column 10, lines 8-27, an automatic door may be opened automatically after a vehicle restraint has been fully secured and only after a hook is properly engaged.  As seen in Fig. 1, restraint 20 is located below door 18

Regarding claim 37, modified Reynard teaches the system of claim 36.  Reynard further teaches the following:
the second control element is selectable by the user to cause the loading dock door to close.  As Reynard teaches in column 10, lines 8-27, an automatic door may be opened automatically after a vehicle restraint has been fully secured.  As Reynard teaches in column 10, lines 28-47, the sequence may then be operated in reverse. 
However, as discussed above, Reynard does not explicitly teach of displaying controls in the absence of other controls.  Cheung teaches the following:
and to cause the processor to display, via the display screen, the third control element in the absence of the first and second control elements.  As may be seen in Fig. 1, and corresponding paragraph [0004], a current control is presented in the absence of previous or next controls, such as controls 130 and 132 of Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controls of Reynard with the single control sequence display of Cheung.  One of ordinary skill would have been motivated to have made such modification because as Cheung teaches in paragraph [0002], “wizard” type interfaces were well known in the art at the time as being useful in guiding a user in completing a task.  Furthermore, Reynard shows a clear desire for guiding the user through a proper sequence in column 1, lines 25-30.

Regarding claim 38, modified Reynard teaches the system of claim 37.  Reynard further teaches the following:
the third control element is selectable by the user to cause the vehicle restraint to disengage from the vehicle parked at the loading dock.  As Reynard teaches in column 10, lines 8-27, a user selection may engage a restraint.  As Reynard teaches in column 10, lines 28-47, the sequence may then be operated in reverse.  

Regarding claim 39, modified Reynard teaches the system of claim 34.  Reynard further teaches the following:
the first piece of loading dock equipment is a vehicle restraint and the second piece of loading dock equipment is a dock leveler.  As Reynard teaches in column 10, lines 8-28, controls may operate a vehicle restrain and a dock leveler, and wherein the system further comprises: 
the vehicle restraint, wherein the vehicle restraint is operably connected to the processor, and wherein the first control element is selectable by the user to cause the vehicle restraint to engage with a vehicle parked at the loading dock.  As Reynard teaches in column 10, lines 8-28, a first control activation starts vehicle restraint 20; 
the dock leveler, wherein the dock leveler is operably connected to the processor, and wherein the loading dock door automatically moves into position to provide access to the vehicle from the loading dock after the processor receives a signal from the vehicle restraint indicating that the vehicle has been properly engaged by the vehicle restraint.  As Reynard teaches in column 10, lines 8-28, after successful restraint of a vehicle and a door is opened, a control to operate the dock leveler is enabled.

Regarding claim 40, modified Reynard teaches the system of claim 34.  Reynard further teaches the following:
the first piece of loading dock equipment is a vehicle restraint and the second piece of loading dock equipment is an inflatable shelter, and wherein automatic activation of the first function of the second piece of loading dock equipment causes the inflatable shelter to inflate.  As Reynard teaches in column 7, lines 56-67, a barrier gate 31 is automatically raised when a vehicle restraint has secured a truck.

	As per claim 41, the limitations of claim 41 are substantially similar to those of claim 26 and are rejected using the same reasoning.

	Regarding claim 43 and 44, modified Reynard teaches the method of claim 41 as described above.  The remaining limitations of claims 43 and 44 are substantially similar to those of claims 27 and 36 respectively, and are rejected using the same reasoning.

	Regarding claim 45, modified Reynard teaches the method of claim 44 as described above.  Reynard further teaches following:
wherein receiving the second user selection of the second graphical control element automatically lowers the loading dock door, and wherein the method further comprises receiving a third user selection of the third graphical control element, and in response to receiving the third user selection, disengaging the vehicle restraint from the vehicle parked at the loading dock.  As Reynard teaches in column 10, lines 8-27, an automatic door may be opened automatically after a vehicle restraint has been fully secured.  As Reynard teaches in column 10, lines 28-47, the sequence may then be operated in reverse.   

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynard in view of Cheung as applied to claim 41 above, and further in view of McNeill et al (US 8,497,761), hereinafter McNeill.

Regarding claim 42, modified Reynard teaches the method of claim 41 as described above.  Reynard in view of Cheung further teaches sequentially displaying control elements (see Cheung, Fig. 1).  However, neither Reynard nor Cheung explicitly teaches of touch sensitive buttons.  In a similar field of endeavor, McNeill teaches of interfaces for controlling loading dock equipment, (see abstract).  McNeill further teaches in column 8, lines 38-57, the interface may be presented on a touch screen, thus making controls “touch sensitive”.  Upon the modification of the sequential controls of Reynard in view of Cheung with the touch screen of McNeill, one of ordinary skill would have arrived at:
displaying the first graphical control element includes displaying a first touch-sensitive button via a touchscreen, 
displaying the second graphical control element includes displaying a second touch- sensitive button via the touchscreen after the user has touched the first touch- sensitive button to operate the first function of the piece of loading dock equipment, and 
displaying the third graphical control element includes displaying a third touch-sensitive button via the touchscreen after the user has touched the second touch-sensitive button to control the display screen.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the input device of Reynard with the touch screen of McNeill.  One of ordinary skill would have been motivated to have made such modification because touch screens were known to provide a benefit to users of smaller display screens as not requiring both a display and physical input device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175